         Case 3:19-cv-00114-KGB Document 26 Filed 03/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

CYPRESS INSURANCE COMPANY                                                           PLAINTIFF

v.                               Case No. 3:19-cv-00114-KGB

BRADLEY VEAL, et al.,                                                           DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Cypress Insurance Company’s motion for default judgment is granted

against defendants James K. Cole and Phillip Hollis, and judgment is entered in favor of plaintiff

Cypress Insurance Company.

       The Court declares that, as to defendants Bradley Veal, Mr. Cole, and Mr. Hollis, Cypress

Insurance Company has no obligation to defend or indemnify in the state court action arising from

the January 16, 2019, complaint filed by Mr. Veal against Mr. Cole; Mr. Cole d/b/a Coles

Transport d/b/a Cole’s Transport a/k/a Cole Transport; Mr. Hollis; and Multiple John Does and

John Doe entities in the Circuit Court of Craighead County, Arkansas.

       So adjudged this 23rd day of March, 2021.


                                                    ________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
